Gehl, J.
(on motion for rehearing). The respondents
Emmet L. Richardson and Clark M. Robertson, two of the trustees under the will of John A. Hill, deceased, have moved for rehearing. They call attention to the fact that no appeal was taken from the order of March 3, 1952, allowing fees to Clark M. Robertson, until October 3, 1952, more than sixty days from the date of the entry of the order, sec. 324.04 (1), Stats. The matter was overlooked and we are willing to share the blame with counsel who made no reference to the matter in their briefs submitted upon the appeal. We have no jurisdiction but to dismiss the appeal. Estate of Pitcher, 240 Wis. 356, 2 N. W. (2d) 729.
By the Court. — That part of the mandate which provides that “that part of the order allowing compensation for services to Clark M. Robertson is reversed, and cause remanded for further proceedings in accordance with this opinion” is withdrawn, and there is substituted therefor the following: “The appeal of Perry J. Stearns from the order of March 3, 1952, allowing fees to Clark M. Robertson, is dismissed.” No motion costs to be taxed.